      Case 2:19-cr-00118-WBV-DMD Document 114 Filed 08/18/20 Page 1 of 5



                              UNITED STATES DISTRICT COURT

                              EASTERN DISTRICT OF LOUISIANA


UNITED STATES OF AMERICA                             CRIMINAL ACTION

VERSUS                                               NO. 19-118-WBV-DMD

TRAVIS LAMONT MURRAY                                 SECTION: “D” (3)

                                   ORDER AND REASONS

        Before the Court is the United States’ Motion to Quash Subpoena.1 In the

Motion, the Government seeks to quash the subpoena issued by defendant, Travis

Lamont Murray, to Dr. Diana Williams, the Government’s DNA expert witness,

compelling Dr. Williams to appear at the September 2, 2020 suppression hearing on

Defendant’s Motion to Suppress DNA Evidence. 2 The Government seeks to quash

the subpoena issued to Dr. Williams on the basis that: (1) Defendant failed to put

forth a factual basis to support the issuance of the subpoena; 3 and (2) Dr. Williams’

testimony “is completely irrelevant to the legal issues raised by the Motion to

Suppress.”4

        Defendant opposes the Motion, arguing that Dr. Williams’ testimony is plainly

relevant, material and useful to the issue of suppression. 5 Defendant asserts that the

Government failed to mention that its opposition brief to the Motion to Suppress

relied upon information provided to prosecutors by Dr. Williams, which was



1 R. Doc. 104.
2 See R. Doc. 47.
3 R. Doc. 104-1 at pp. 2-3.
4 Id. at pp. 2 & 4-5.
5 R. Doc. 110.
      Case 2:19-cr-00118-WBV-DMD Document 114 Filed 08/18/20 Page 2 of 5



submitted to the Court through a declaration. 6 Defendant also points out that Dr.

Williams was the individual who received and analyzed the DNA evidence from the

sexual assault kit at issue in September 2005, and that she received and analyzed

the oral swabs taken from Defendant 14 years later. 7 Defendant argues, in the

alternative, that the Motion to Quash is moot because the subpoena was issued under

Fed. R. Crim. P. 17(b) and there will be no travel costs or witness fees for Dr.

Williams, as the suppression hearing will be by videoconference and she is a

government employee.          8   Finally, Defendant asserts that under Fifth Circuit

precedent, the Government is not entitled to information about a Fed. R. Crim. P.

17(b) witness, so its attempts to elicit information regarding the relevance of Dr.

Williams’ testimony is improper.9

        The Court has carefully considered the parties’ memoranda and arguments, as

well as the applicable law. As Defendant correctly points out, the Fifth Circuit has

vested district courts with “wide discretion in determining whether subpoenas should

issue under [Fed. R. Crim. P. 17(b)].” 10 According to the Fifth Circuit, “As a threshold

matter, an indigent seeking a Rule 17(b) subpoena must allege facts that, if true,

demonstrate ‘the necessity of the requested witness’ testimony.’” 11 The Fifth Circuit

has explained that, “This [threshold] requirement makes total sense in view of the



6 Id. at pp. 2 & 8-13 (citing R. Docs. 31-23 & 56).
7 R. Doc. 110 at pp. 9-10.
8 Id. at pp. 2-3 & 13-14.
9 Id. at pp. 3, 6, 8, 12 (citing United States v. Meriwether, 486 F.2d 498, 505-06 (5th Cir. 1973). See R.

Doc. 110 at p. 5 n.2.
10 United States v. Ramirez, 765 F.2d 438, 441 (5th Cir. 1985). See R. Doc. 110 at p. 7 (quoting United

States v. Bowman, 636 F.2d 1003, 1013 (5th Cir. 1981)).
11 Ramirez, 765 F.2d at 441 (quoting United States v. Webster, 750 F.2d 307, 329-30 (5th Cir. 1984)).
     Case 2:19-cr-00118-WBV-DMD Document 114 Filed 08/18/20 Page 3 of 5



plain language of the rule and the fact that Rule 17 is clearly not a discovery device.”12

The Fifth Circuit further explained that once a defendant makes this threshold

showing, “The trial court may then exercise its discretion to deny the subpoenas if

the Government demonstrates that the indigent’s averments are untrue, or if the

requested testimony would be merely cumulative or irrelevant.”13 According to the

Fifth Circuit, “It is within the district court’s discretion to prevent abuse of Rule

17(b).”14

       Here, in exercising the wide discretion entrusted to it by the Fifth Circuit, this

Court found that Defendant made a threshold showing of the necessity of the

subpoenaed witness’ testimony and, therefore, was entitled to a Rule 17(b)

subpoena.15 In Defendant’s Motion for Issuance of Subpoenas, Defendant asserted

that, “As the Court is aware from prior pleadings, the testimony of the witnesses is

relevant to the issues to be resolved at the hearing on Defendant’s Motion to Suppress

(Rec. Doc. 47).”16 The Court notes that the Government did not object to the subpoena

issued to Robin Kerr, or argue that the subpoena issued to Kerr was deficient based

upon this assertion. The Court further finds this assertion sufficient with respect to

the subpoena requested for Dr. Diana Williams because, as Defendant points out, the

Government’s Opposition brief to the Motion to Suppress explicitly relies upon

information provided by Dr. Williams, and cites to a declaration from Dr. Williams



12 Ramirez, 765 F.2d at 441 (quoting United States v. Hegwood, 562 F.2d 946, 952 (5th Cir. 1977))
(internal quotation marks omitted) (emphasis added by Ramirez).
13 Ramirez, 765 F.2d at 441 (quoting Webster, 750 F.2d at 329-30).
14 Ramirez, 765 F.2d at 441.
15 Ramirez, 765 F.2d at 441.
16 R. Doc. 91 at p. 1.
      Case 2:19-cr-00118-WBV-DMD Document 114 Filed 08/18/20 Page 4 of 5



that the Government previously submitted to the Court in support of another

motion.17 Thus, at the outset, the Court believes the testimony of Dr. Williams may

be relevant to the issues raised in Defendant’s Motion to Suppress.                            18    The

Government has not shown that the subpoena should be quashed because

“defendant’s averments are untrue or that the request is otherwise frivolous.” 19 As

such, the Government’s Motion to Quash is denied.

        Further, the Court does not view Defendant’s request to subpoena Dr. Williams

for the September 2, 2020 suppression hearing as a “fishing expedition” or “an

attempt to discover information useful to the defense in order to focus the case away

from the conduct of the defendant[].20 Nonetheless, the subpoenas at issue do not

give either party the right to conduct a fishing expedition, and the Court will ensure

that the subpoenaed witnesses are questioned only as to issues relevant to the

suppression issues raised in the parties’ briefs.21 Any attempt to go beyond those

parameters will be prohibited.




17 R. Doc. 56 at p. 3 & p.3 n.4, n.5, n.6 (citing R. Doc. 31-23); p. 6 n.10 & n.13 (citing R. Doc. 31-23).
18 See R. Doc. 47.
19 United States v. Howard, Crim. A. No. 12-1, 2014 WL 1249512, at *1 (E.D. La. Mar. 26, 2014) (citing

Ramirez, 765 F.2d at 441)).
20 Ramirez, 765 F.2d at 441. See R. Doc. 104-1 at p. 5.
21 See R. Docs. 47 & 56.
        Case 2:19-cr-00118-WBV-DMD Document 114 Filed 08/18/20 Page 5 of 5



          Accordingly,

          IT IS HEREBY ORDERED that the United States’ Motion to Quash

Subpoena22 is DENIED.

          New Orleans, Louisiana, August 18, 2020.


                                        ______________________________
                                        WENDY B. VITTER
                                        United States District Judge




22   R. Doc. 104.
